DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 6/22/2021 amended claims 5, 6, 9, 13, 21, and 22, cancelled claims 2-4, 12, 18-20, and 26, and added new claims 27 and 28.  Claims 1, 5-11, 13-17, 21-25, 27, and 28 are currently pending herein.  However Claims 1, 13-17, and 22-25 were previously withdrawn in response to a restriction requirement
Election/Restrictions
Claim 5 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 6/01/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 1, 13-17, and 22-25 directed to a non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan A. Schneider (Applicant’s representative) on 7/06/2021.
The application has been amended as follows: 
In the Claims:
Replace Claim 5, with the following: 
5. A container transporter comprising:
at least one wheel;
a transportation system configured to one or more: 
move the container transporter; 
steer the container transporter; and
intelligently guide the container transporter along an emptying path and an emptied path; and
a sensor system comprising:

	a second sensor to detect when the paired container has experienced an emptying event, wherein the second sensor comprises an accelerometer configured to detect when the paired container has experienced the emptying event;
wherein the sensor system further comprises a weight resistance sensor configured to detect a difference in a weight of the paired container from its weight after the emptying event from its weight prior to the emptying event;
wherein the container transporter is configured to:
transport via the transportation system the paired container along the emptying path from a storage location to an emptying location; and
	transport via the transportation system the paired container along the emptied path from proximity to the emptying location to proximity to the storage location; and
wherein the at least one wheel automatically retracts from an extended position to a retracted position to protect the container transporter when the paired container experiences the emptying event.
Cancel Claim 7.
Cancel Claim 8.
Replace Claim 13, with the following:
13.	The container transporter of Claim 5 further comprising:

a battery configured to provide power to the container transporter; wherein:
the transportation system comprises:
a motor system configured to move the container transporter;
a steering system configured to steer the container transporter; and
an intelligence system configured to control the motor system and the steering system to intelligently guide the container transporter along the emptying path and the emptied path;
the container is a refuse container.
Replace Claim 27, with the following:
27.	A container transporter comprising:
at least one wheel; 
a rubber material;
a transportation system comprising:
a motor system configured to move the container transporter;
	a steering system configured to steer the container transporter; and
an intelligence system configured to control the motor system and the steering system to intelligently guide the container transporter along an emptying path and an emptied path; and
a sensor system comprising:

	a second sensor to detect when the paired container has experienced an emptying event, wherein the second sensor comprises an accelerometer configured to detect when the paired container has experienced the emptying event;
wherein the sensor system further comprises a weight resistance sensor configured to detect a difference in a weight of the paired container from its weight after the emptying event from its weight prior to the emptying event;
wherein the container transporter is configured to:
transport via the transportation system the paired container along the emptying path from a storage location to an emptying location; and
	transport via the transportation system the paired container along the emptied path from proximity to the emptying location to proximity to the storage location;
	wherein the at least one wheel automatically retracts from an extended position to a	retracted position to protect the container transporter when the paired container experiences the emptying event; and
wherein the rubber material is provided on a bottom surface of the container transporter to protect the container transporter when the container experiences the emptying event.
Replace Claim 28, with the following:
28.	The container transporter of Claim 27 further comprising a communicator configured to interact with a paired communicator and the transportation system;

wherein the container transporter is configured to remain attached to the container when the paired container experiences the emptying event;
wherein the at least one wheel comprises at least two wheels and the steering system and the motor system control the at least two wheels at differential speeds to direct the container transporter along the emptying path and the emptied path; and
wherein the intelligence system further controls the steering system and the motor system to intelligently guide the container transporter along the emptying path and the emptied path.
Allowable Subject Matter
Claims 1, 5, 6, 9-11, 13-17, 21-25, 27, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A container transporter comprising: at least one wheel; a transportation system configured to one or more: move the container transporter; steer the container transporter; and intelligently guide the container transporter along an emptying path and an emptied path; and a sensor system comprising: a radio frequency identification (RFID) sensor to pair the container transporter with a container having an RFID tag identifying the container as the one to be transported by the container transporter; and a second sensor to detect when the paired container has experienced an emptying event, wherein the second sensor comprises an accelerometer configured to detect when the paired container has experienced the emptying event; wherein the sensor system further comprises a weight resistance sensor configured to detect a difference in a weight of the paired container from its weight after the emptying event from its weight prior to the emptying event; wherein the container transporter is configured to: transport via the transportation system the paired container along the emptying path from a storage location to an emptying location; and transport via the transportation system the paired container along the emptied path from proximity to the emptying location to proximity to the storage location; and wherein the at least one wheel automatically retracts from an extended position to a retracted position to protect the container transporter when the paired container experiences the emptying event, as claimed in Claim 5, and similarly claimed in Claim 27 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of container transporters (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 5 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618